                          IN THE UNITED STATES DISTRICT COURT FOR
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION




Sallie C. Washington,
        on behalf of herself and
        all others similarly situated,                                    Case No. 18CV2653

                 Plaintiff/Counter-Defendant,

        v.                                                                ORDER

Finance System of Toledo, Inc.,

                 Defendant/Counter-Plaintiff.


        Plaintiff Sallie C. Washington, on behalf of herself and all others similarly situated, filed a

complaint against defendant Finance System of Toledo, Inc. (“FST”) for alleged violations of the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.

        Plaintiff claims that FST violated §§ 1692e(10), (11), and 1692f by failing to disclose it is

a debt collector in subsequent communications to collect a debt.1

        FST filed an answer and counterclaim against plaintiff. The counterclaim alleged § 1692k

entitles the defendant to attorney fees and costs. (Doc. 8).

        Jurisdiction is proper under 28 U.S.C. § 1331 as the action arises under the laws of the

United States.



1
  Although the complaint indicates there were earlier communications, there is nothing in the record to
show that any of those communications included all the elements that § 1692e(11) mandates (namely, that
the communication is from a debt collector attempting to collect and debt, and that any information obtained
will be used for that purpose.)
       Pending are FST’s motion for judgment on the pleadings (Doc. 12) and plaintiff’s motion

for judgment on the pleadings as to FST’s counterclaim (Doc. 15). For the following reasons, I

deny FST’s motion and grant plaintiff’s motion.

                                          1. Background

       Plaintiff allegedly incurred medical debt, which she owed to Riverwood Emergency Room

in Sylvania, Ohio. (Doc. 1, ¶ 10). Within one year before she filed her complaint, FST began

attempting to collect the debt. (Doc. 1, ¶ 12). On July 23, 2018, FST mailed a collection letter to

plaintiff. (Doc. 1, ¶ 13; Exh. A).

       FST’s letter noted Riverwood ER Sylvania as the creditor and stated the amount due, a

client a reference number, and the FST ID number. The collection letter also stated:

               THIS BILL MAY BE LISTED AGAINST YOUR CREDIT!
          IT IS IN YOUR BEST INTEREST TO RESPOND IMMEDIATELY.
   ANY UNPAID BALANCE SHOWING ON YOUR CREDIT REPORTMAY RESULT IN
                           CREDIT BEING DENIED

                                PAY IN FULL IMMEDIATELY TO:

                               FINANCE SYSTEM OF TOLEDO, INC.

                                           * * * * * *

       THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE. ALL RETURNED CHECKS ARE SUBJECT TO A
$30.00 SERVICE CHARGE PLUS BANK FEES.

(Doc. 1-3, Exhibit A).

                                      2. Standard of Review

       Under Fed. R. Civ. P. 12(c), a party may move for judgment on the pleadings any time

after the other party or parties have filed responsive pleading(s). The movant must file early enough

to avoid delaying the trial.




                                                  2
         The same standard applies to a Rule 12(c) motion as to to a Rule 12(b)(6) motion to dismiss

for failure to state a claim for relief. E.g., Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998).

         As with a Rule 12(b)(6) motion, “all well-pleaded material allegations of the pleadings of

opposing party must be taken as true, and the motion may be granted only if the moving party is

nevertheless clearly entitled to judgment.” JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577,

581 (6th Cir. 2007) (quoting S. Ohio Bank v. Merrill Lynch, pierce, Fenner & Smith, Inc., 479

F.2d 478, 480 (6th Cir. 1973)). Likewise, a court will grant a 12(c) motion “when no material issue

of fact exists and the party making the motion is entitled to judgment as a matter of law.” Paskvan

v. City of Cleveland Civil Serv. Comm’n, 946 F.2d 1233, 1235 (6th Cir. 1991).

         As the Sixth Circuit recently points out in Buchanan v. Northland Group, Inc., 776 F.3d

393, 397 (6th Cir. 2015), “[c]ourts do not lightly reject fact-based claims at the pleading stage.

They may do so only after drawing all reasonable inferences from the allegations in the complaint

in the [non-moving party’s] favor and only after concluding that, even then, the complaint still

fails to allege a plausible theory of relief.”

         When ruling on a Rule 12(c) motion, a court considers all available pleadings and “can

also consider (1) any documents attached to, incorporated by, or referred to in the pleadings; (2)

documents attached to the motion for judgment on the pleadings that are referred to in the

complaint and are central to the plaintiff’s allegations, even if not explicitly incorporated by

reference; (3) public records; and (4) matters of which the court may take judicial notice.” Dudek

v. Thomas & Thomas Attorneys & Counselors at Law, LLC, 702 F.Supp.2d 826, 832 (N.D. Ohio

2010).

                                                 Discussion

                         1. FST’s Motion for Judgment on the Pleadings



                                                     3
                                A. Failure to State That the Letter
                                   Came From a Debt Collector

        Plaintiff claims that FST violated FDCPA §§ 1692e(10), (11), and §1692f by failing to

state that its collection letter came from a debt collector. (Doc. 1, ¶¶ 30, 32). I agree.

        Enacted in 1977, the FDCPA responded to unfair and abusive debt collection practices by

many debt collectors. Section 1692(e) states:

                It is the purpose of this subchapter to eliminate abusive debt
                collection practices by debt collectors, to ensure that those debt
                collectors who refrain from using abusive debt collection practices
                are not competitively disadvantaged, and to promote consistent
                State action to protect consumers against debt collection abuses.
        The FDCPA does not excuse the debt or relieve the debtor of her obligation to pay or

deprive the debt collector of its right to be paid.

        But the Act does outlaw unfair ploys, such as deception and misrepresentation, on the one

hand, and abusive, strong-arm tactics, such as harassment and threats. This is clear from § 1692(e),

which sets forth a non-exhaustive list of prohibited acts. These include, in § 1692(e)(10), “[t]he

use of any false representation or deceptive means to collect or attempt to collect any debt or to

obtain information concerning a consumer.”

        In addition, § 1692(e)(11), as amended in 1996, prohibits: “[t]he failure to disclose in the

initial written communication with the consumer . . ., that the debt collector is attempting to

collect a debt and that any information obtained will be used for that purpose, and the failure to

disclose in subsequent communications that the communication is from a debt collector. . . .”

(Emphasis supplied).

        In Frey v. Gangwish, 970 F.2d 1516, 1521 (6th Cir. 1992), the Sixth Circuit pointed out

that the FDCPA is “extraordinarily broad.” This makes good sense, in light of the real-world

imbalance between debt collectors and debtors. Thus, even when a debt collector claims to have

                                                      4
made an innocent mistake or urges a court to accept a de minimums or arguably sensible exception,

courts must enforce the statute as written. Id.

       A split amongst the circuits arose, however, as to whether, as required in the FDCPA as

originally enacted, subsequent communications had to contain the warning that information

obtained from debtor would be used to assist in debt collection.

       The Ninth Circuit held in Pressley v. Capital Credit & Collection Serv., Inc., 760 F.2d 922,

925 (1985), that a subsequent communication need not include that warning. The court held that

“a follow-up letter . . . is not a ‘communication’ within which the disclosure required by 15 U.S.C.

§ 1692e(11) [as originally enacted] must be made.” Id.

       Rejecting the holding in Pressley, the Second Circuit in Pipiles v. Credit Bureau of

Lockport, Inc, 886 F.2d 22 (1989), held that, under the FDCPA as originally enacted a follow-up

letter must include both disclosures.

       Most circuit courts followed the Second Circuit’s opinion. See Dutton v. Wolpoff and

Abramson, 5 F.3d 649, 657 (3rd Cir. 1993); Carroll v. Wolpoff Abramson, 961 F.2d 459, 461 (4th

Cir. 1992); Frey v. Gangwish, 970 F.2d 1516, 1520 (6th Cir. 1992); Tolentino v. Friedman, 46

F.3d 645, 650 (7th Cir. 1995).

       In light of this Circuit split, Congress in 1996 amended § 1692e(11) so that it now allows

follow-up letters to omit the warning that a debt collector is attempting to collect a debt and any

information collected would be used for that purpose. Instead, the Act now requires that

information only in a debt collector’s initial communication to a debtor.

       The amended Act retains, however, the express requirement that subsequent

communications must disclose that the communication comes from a debt collector. See §

1692e(11).



                                                  5
        By expressly retaining the statutory duty to repeat the source-identifying statement in all

communications, Congress underscored the role that that statement plays. See generally Scott

Burnham, What Attorneys Should Know About the Fair Debt Collection Practices Act, 59 Mont.

L.Rev. 179 (Summer 1998). Among other things, this statement lets the debtor always know that

she is to pay – and need only pay -- the debt collector, and not the original creditor or anybody

else.

        To determine whether noncompliance with the letter of the statute renders a debt collector

liable under the FDCPA, courts use an objective “least sophisticated consumer” standard. Harvey

v. Great Seneca Fin. Corp., 453 F.3d, 324, 329 (6th Cir. 2006). The standard “protects the gullible

and the shrewd alike while simultaneously presuming a basic level of reasonableness and

understanding on the part of the debtor, thus preventing liability for bizarre or idiosyncratic

interpretations of debt collection notices.” Barany-Snyder v. Weiner, 539 F.3d 327, 333 (6th Cir.

2008) (citations omitted).

        This judge-created standard focuses on how a least sophisticated consumer would

understand a communication. In applying this standard, courts must, however, be careful not to

ignore the fact that Congress in the 1996 amendment specifically retained the requirement that all

communications state forthrightly and plainly that they come from a debt collector.

        Nonetheless, some courts would relieve debt collectors from complying with this simple,

straight-forward obligation.

        Before Congress amended § 1692(e), the Second Circuit held that the Act contains “no

requirement that the letter quote verbatim the language of the statute.” Emanuel v. American Credit

Exchange, 870 F.2d 805, 808 (2nd Cir. 1989). More recently a district court likewise has stated

that in subsequent communications to debtors, “a debt collector must only convey that the



                                                 6
communication is from a debt collector.” Saltzman v. I.C. System, Inc., 2009 WL 3190359 (E.D.

Michigan 2009).

       I disagree. I find nothing in the FDCPA, especially in light of the fact that Congress in

1996 retained the source-identification mandate, to support giving debt collectors that leeway.

Telling the debtor what you want is not synonymous with stating who you are. This requirement

is not, after all, hard to meet. One need merely read and follow a simple command: namely, to tell

the debtor forthrightly that the communication comes from a debt collector.2

       The letter at issue did not do so. Consequently, the plaintiff states a cause of action as to

defendant’ thus far unexplained noncompliance. The defendant, accordingly, is not entitled to

judgment on the pleadings on the issue of compliance with the source-identification requirement

of the FDCPA.

                          B. Whether a Communication is Misleading
                              or Confusing is a Question of Fact

       Plaintiff alleges that the follow-up letter was confusing. (Doc. 1, ¶ 17).

       The Sixth Circuit stated in Buchanan, supra, that “a jury should determine whether [a

collection] letter is deceptive or misleading.” 776 F.3d at 397 (quoting Kistner v. Law Offices of

Michael P. Margelefsky, LLC, 518 F.3d 433, 441 (6th Cir. 2008)).3




2
  I note that the follow-up letter at issue here contains the warning language that Congress, in the
1996 amendment, deemed unnecessary – while omitting language that Congress retained. This
raises the question, “How come: why put in what you don’t need and leave out what should be
there – if your intent is to follow the law?”

3
 I see no reason why whether a communication is confusing to a least sophisticated consumer is
not also a question of fact for the fact-finder to determine.
                                                 7
       Plaintiff may overcome FST’s motion if she plausibly claims that, applying the least

sophisticated consumer standard, she was confused about the nature or status of the sender of the

follow-up letter.

       Here, instead of identifying itself, as the FDCPA requires, as a debt collector, the defendant

wrote, “this is an attempt to collect a debt.”

        Debt collectors are not the only ones who send collection letters stating “this is an attempt

to collect a debt” or words of similar import. Payment demands can come from, among others, the

original creditor, an outsourced billing office, an early-out vendor, or a factor. And anyone of those

could have made exactly the same statement. The phrase “this is an attempt to collect a debt” does

not, on its own, a fact finder could find, signify the sender’s status, thereby confusing the debtor.

       It is, therefore, plausible that the letter in this case could or would have confused the least

sophisticated debtor as to just who was demanding payment.4

               2. FST’s Counterclaim for Attorney Fees and Costs of Litigation

       Defendant FST filed a counterclaim under § 1692k for attorney fees and costs of litigation.

(Doc. 8). Plaintiff’s motion for judgment on the pleadings as to this counterclaim is pending. For




4
  I reach this conclusion notwithstanding the Eighth Circuit’s decision in Volden v. Innovative
Financial Systems, Inc., 440 F.3d 947, 955 (8th Cir. 2006), in which the court granted summary
judgment (not judgment on the pleadings) to a debt collector. The court found, as a matter of law,
that even an unsophisticated consumer would understand that a letter that stated, as defendant’s
letter stated here, “this is an attempt to collect a debt” was “necessarily from a debt collector.”
Accord, Gaston v. Finance System of Toledo, 2019 WL 2210769, *1 (N.D. Ohio) (Helmick, J).

Plainly put: there simply is nothing so unique in the non-conforming statements in those cases, or
here, that conveys that the communication comes from a debt collector, rather than from someone
else who wants, and is entitled to payment for a debt.

Moreover, whereas the court in Volden was ruling on a motion for summary judgment, here I am
ruling on a motion for judgment on the pleadings, with its less demanding standard. I find plaintiff
has met her burden at this stage.
                                                  8
the following reasons, I grant the plaintiff’s motion for judgment on the pleadings but will accept

defendant’s motion for fees and costs if defendant ultimately prevails.

       In pertinent part, § 1692k(a)(3) states that “[o]n a finding by the court that an action under

this section was brought in bad faith and for the purpose of harassment, the court may award to

the defendant attorney’s fees reasonable in relation to the work expended and costs.” According

to Fed. R. Civ. P. 54(d)(2)(A), a prevailing party’s request for an award of attorney’s fees and costs

“must be made by motion unless the substantive law requires those fees to be proved at trial as an

element of damages.” (Emphasis supplied).

       The plain language of § 1692k(a)(3) provides a clear path by which defendants may recover

attorney fees and litigation costs after a finding that plaintiff brought the action in bad faith and

for the purpose of harassment. This comports with Fed. R. Civ. P. 54, allowing a prevailing party

to make a claim for attorney’s fees.

       A prevailing party must, by necessity, have first prevailed before it may seek attorney’s

fees and costs. The “prevailing party” is the party in whose favor the court has rendered judgment.

Black’s Law Dictionary (11th ed. 2019).

       Very few courts have found that a defendant may make a counterclaim for attorney’s fees

under § 1692k. See Hylkema v. Palisades Collection, LLC, 2008 WL 623469 (W.D. Washington);

Ayres v. Nat’l Credit Mgmt. Corp., 1991 WL 66845 (E.D. Pa).

       The majority of cases analyzing this issue have dismissed the counterclaim as premature

or for lack of a statutory cause of action. See Hardin v. Folger, 704 F. Supp. 355, 356-57

(W.D.N.Y. 1988) (dismissing the counterclaim because § 1692k(a)(3) “provides relief, but not a

claim, to defendants” and noting that the decision to grant attorney’s fees was discretionary

following a determination by the court that the action was brought in bad faith); Kropf v. TCA,



                                                  9
Inc., 752 F. Supp. 2d 797, *801 (E.D. Michigan 2010) (dismissing the defendant’s counterclaim

and stating that § 1692k “contemplates a post-trial proceeding following an assessment of the

merits of a plaintiff’s complaint.”); Chlanda v. Wymard, 1994 WL 583124, *1 (S.D. Ohio) (finding

that the defendant’s request was not ripe until after a determination on the merits of the case, and

that the statute did not create a cause of action but instead anticipated that a defendant would

proceed via a motion for attorney’s fees.); Rodriguez v. Portfolio Recovery Associates, LLC, 841

F. Supp. 2d 1208, 1211 (W.D. Washington 2012) (dismissing the defendant’s counterclaim under

1692k(a)(3) and noting that dismissal was consistent with the general rule regarding attorney’s

fees under Fed. R. Civ. P. 54(d)(2)(A)).

                                            Conclusion

       The purpose of the FCDPA is to curb the use of deceptive and abusive debt collection

practices, while enabling ethical debt collectors to gain customers and do their jobs. Satisfying the

mandate that debt collectors identify themselves as debt collectors in their collection letters

imposes a most modest burden – if it imposes any burden at all. Nothing about requiring that

statement improperly encumbers efforts to collect debts. Moreover, a fact finder might find that

the failure to include that language was deceptive and confusing to the plaintiff.

       It is, accordingly,

       ORDERED THAT:

       1. The defendant’s motion for judgment on the pleadings (Doc. 12) be, and the same hereby

is denied; and

       2. The plaintiff’s motion for judgment on the pleadings as to defendant’s motion for

attorney’s fees and costs (Doc. 15) be, and the same hereby is granted.




                                                 10
       The Clerk shall forthwith set a status/scheduling conference and notify the parties that they

are to submit a proposed schedule for further proceedings not later than ten days before that

conference.

       So ordered.



                                                     /s/ James G. Carr
                                                     Sr. U.S. District Judge




                                                11
